DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The non-patent literature reference Brodie (“Ueber das Atomgewicht des Graphits”, citation number 18) listed in information disclosure statement filed October 14, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Amendment
In response to the amendment received November 16, 2020 :
Claims 1-3, 5-24 and 34-42 are pending. Claims 4 and 25-33 have been cancelled as per applicant’s request.
The core of the previous prior art and double patenting rejections are maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
In light of the new claims new 112 rejections have been made below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 34, “the faradaic nanoparticles comprise platinum, palladium, silver, gold, or any combination thereof” is considered new matter
In claim 37, “the plurality of expanded and interconnected carbon layers has a surface area of at least about 500 m2/g” is considered new matter.
In Claim 38, “the percentage of surface are coverage of the faradaic nanoparticles onto the plurality of carbon layers is at least about 15%” is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least about 500m2/g" in claim 37 is a relative term and an open range which renders the claim indefinite.  The term "at least about 500m" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or upper limit of the range for the surface area of the interconnected carbon layers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Also, .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-17, 20-24, 34 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016) and El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and .
Regarding Claim 1, Hsieh teaches a supercapacitor (i.e. energy storage device) comprising a first and second carbon electrode (i.e. two or more electrodes comprising an active material comprising a carbonaceous material) (Para. [0027]) wherein the electrodes are made of carbonaceous material and metal oxide as described in El-Kady et al. (Para. [0077]), and wherein the electrolyte may be any of aqueous liquid electrolytes (Para. [0078]). 
El-Kady et al. teaches faradaic materials to form capacitors (pg. 4233 Col. 2, lines 7-11) wherein the active material forming the electrodes is laser-scribed graphene and metal oxide, wherein nanostructured metal oxide is used (i.e. at least one electrode comprises an active material comprising a carbonaceous material and faradaic nanoparticles) (pg. 4234, Col. 1 lines 9-19 and Col. 2, lines 5-20).
Hsieh does not teach a redox-active electrolyte.
However, Lee et al. teaches an electrochemical energy storage device (i.e. energy storage device) encompassing batteries and supercapacitors (pg. 23676, section 1, paragraph 1) using a redox-active electrolyte (i.e. oxidation-reduction redox-active electrolyte) (pg. 23677, section 1, paragraph 7).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teaching of the redox-active electrolyte of Lee et al. as using a redox-active electrolyte would produce a stable performance, exceeding common supercapacitors in terms of specific power and energy, providing high specific power and high specific energy ((pg. 23677, 
Regarding Claim 3, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh further teaches that the electrodes are made of laser-scribed porous graphene (Para. [0077]).
Regarding Claim 5, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the electrodes are made of carbonaceous material and metal oxide as described in El-Kady et al. (Para. [0077]). 
El-Kady et al. teaches faradaic materials to form capacitors (pg. 4233 Col. 2, lines 7-11) wherein the active material forming the electrodes is laser-scribed graphene and metal oxide, wherein nanostructured metal oxide is used (i.e. at least one electrode comprises an active material comprising a carbonaceous material and faradaic metal oxide nanoparticles) (pg. 4234, Col. 1 lines 9-19 and Col. 2, lines 5-20).
Regarding Claim 6, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 5 as explained above.
Hsieh further teaches wherein the carbon electrode may further include the metal oxide particles which may be Fe3O4 (i.e. magnetite), Co3O4 (i.e. cobalt oxide), Ni(OH)2 (i.e. nickel hydroxide) and V2O5 (i.e. vanadium pentoxide) (Para. [0041], lines 12-15).
Regarding Claim 7, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 5 as explained above.
3O4 (i.e. magnetite) (Para. [0041], lines 12-15).
Regarding Claim 8, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches the redox-active electrolyte containing iron (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 9, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches using potassium ferrocyanide (pg. 23681, section 3.4, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 10, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches the redox-active electrolyte using ferric cations (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 11, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.

See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein. Furthermore, it would have been obvious to have added potassium ferricyanide because it can capitalize on both the formation of an electrical double-layer and fast redox reactions by the virtue of it being a redox electrolyte (pg. 23685, col. 2, lines 18-21). Also, potassium ferrocyanide makes it possible to obtain a power handling superior to a conventional supercapacitor system due to its charge storage mechanism (pg. 23682, section 3.5, para. 2).
Regarding Claim 12, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches using a redox-active electrolyte (i.e. oxidation-reduction redox-active electrolyte) (pg. 23677, section 1, para. 7). Comprising an aqueous solution (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 13, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 12 as explained above.

Regarding Claim 14, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 12 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate, which would result in sodium ions being present in the aqueous electrolyte solution (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 15, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 12 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate (i.e. Na2SO4) (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 16, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate (i.e. Na2SO4) and potassium ferrocyanide, resulting in the ferricyanide anion (i.e. [Fe(CN)6]3-) and the ferrocyanide anion (i.e. [Fe(CN)6]4-) (pg. 23678, section 3.1, para. 1). See the 
Regarding Claim 17, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate (i.e. Na2SO4) and potassium ferrocyanide, resulting in the ferricyanide anion (i.e. [Fe(CN)6]3-) and the ferrocyanide anion (i.e. [Fe(CN)6]4-) (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 20, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, para. 1).The operational voltage of about 0.9 V to about 3 V would either (a) be expected or (b) be obvious.
With respect to (a): The material of the electrodes and the electrolyte in the combination of Hsieh with Lee et al. are similar as explained above, thus the same characteristics such as operational voltage would be expected. 
With respect to (b): If it shown that such operational voltage is not expected, then any differences regarding the operational voltage would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
	See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 21, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, para. 1). The specific capacitance of from about 150 F/g to about 1,400 F/g would either (a) be expected or (b) be obvious.
With respect to (a): The material of the electrodes and the electrolyte in the combination of Hsieh with Lee et al. are similar as explained above, thus the same characteristics such as specific capacitance would be expected. 
With respect to (b): If it shown that such specific capacitance is not expected, then any differences regarding the specific capacitance would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 22, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, para. 1), and the thickness of the electrode of Hsieh is between about 0.1 micrometers and 100 micrometers (Para. [0040]). Accordingly, an energy density of from about 45 Wh/kg to about 250 Wh/kg would either (a) be expected or (b) be obvious.
With respect to (a): Since the material of the electrodes, the thickness and the electrolyte in the combination of Hsieh with Lee et al. a, similar characteristics such as energy density would be expected.
With respect to (b): If it shown that such energy density is not expected, then any differences regarding the energy density would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 23, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, 
With respect to (a): Since the material of the electrodes, the thickness and the electrolyte in the combination of Hsieh with Lee et al. a, similar characteristics such as power density would be expected.
With respect to (b): If it shown that such power density is not expected, then any differences regarding the power density would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 24, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the energy storage device is a supercapacitor (Para. [0027]). 31. 31.      Regarding Claim 34, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh further teaches metal ink that may contain metal nanoparticles containing silver and gold (Para. [0046]). 
Regarding Claim 39 and 40, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.

El-Kady et al. teaches faradaic materials to form capacitors (pg. 4233 Col. 2, lines 7-11) wherein the active material forming the electrodes is laser-scribed graphene and metal oxide, wherein nanostructured metal oxide is used (i.e. the electrodes comprises active material comprising a carbonaceous material and faradaic nanoparticles) (pg. 4234, Col. 1 lines 9-19 and Col. 2, lines 5-20).
Regarding Claim 41, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh further teaches two electrodes are interdigitated (Abstract, Para. [0052], lines 12-15).
Regarding Claim 42, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the two or more electrodes are stacked (Para. [0073] and Fig. 8C).
Claims 2 and 35-38 rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016) and El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and microsupercapacitors for high-performance integrated energy storage, 2015) as applied to claim 1 above, and further in view of El-Kady et al. (US 2015/0098167), referred to herein as “El-Kady (2)”.
Regarding Claim 2, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the electrodes are made of laser-scribed porous graphene (i.e. a carbon based network). Hsieh does not teach an interconnected corrugated carbon-based network (Para. [0077]). 
However, El-Kady (2) et al. teaches capacitors having electrodes made of interconnected corrugated carbon-based networks (or ICCN) (Abstract, Para. [0009]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teaching of the interconnected corrugated carbon-based network of El-Kady et al.(2) , as it provides a high surface area with highly tunable electrical conductivity and electrochemical properties (Para. [0010]). 
Regarding Claim 35, Hsieh as modified by Lee et al. and El-Kady (2) teaches all of the elements of the current invention in claim 2 as explained above.
El-Kady (2) teaches the ICCN is porous (Para. [0094], lines 10-13) and is made of a plurality of expanded and interconnected carbon layers (Para. [0078], lines 9-13).  See the rejection to claim 2 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of El-Kady (2) cited herein.
Regarding Claim 36, Hsieh as modified by Lee et al. and El-Kady (2) teaches all of the elements of the current invention in claim 35 as explained above.
El-Kady (2) further teaches the ICCN has open pores which facilitate electrolytic accessibility to the electrode surfaces. (Para. [0094], lines 13-15) and that ICCNs on 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh as modified Lee et al. and El-Kady (2)  to incorporate the teaching of the faradaic nanoparticles disposed within the plurality of pores, as the ICCN is an ideal scaffold for growth of metal nanoparticles (Para. [0133]).
Regarding Claim 37, Hsieh as modified by Lee et al. and El-Kady (2) teaches all of the elements of the current invention in claim 35 as explained above.
El-Kady (2) further teaches the surface area of the ICCN is greater than around 1500 m2/g (Para. [0082]) (thus, overlapping with the claimed range of at least about 500 m2/g). See the rejection to claim 2 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of El-Kady (2) cited herein. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 38, Hsieh as modified by Lee et al. and El-Kady (2) teaches all of the elements of the current invention in claim 35 as explained above.
Hsieh as modified by Lee et al. and El-Kady (2) does not teach a percentage of surface area coverage nanoparticles onto the plurality of carbon layers is at least about 15%.

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016) and El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and microsupercapacitors for high-performance integrated energy storage, 2015, cited by applicant in the IDS submitted October 14, 2020) as applied to claim 1 above, and further in view of Hong et al. (US 9,666,861).
Regarding Claim 18, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh does not teach a magnetite content amount.
3O4, and comprise between about 15 wt % to 85 wt % of the composition of the electrode (Col. 7, lines 27-43).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh as modified by Lee et al. to incorporate the teaching of magnetite compound amount of Hong et al., as this composition amount in an electrode provides high capacity and high performance in energy storage systems (Col. 4, lines 65-67)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016) and El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and microsupercapacitors for high-performance integrated energy storage, 2015, cited by applicant in the IDS submitted October 14, 2020) as applied to claim 1 above, as evidenced by Leddy et al. (US 2004/0131889).
Regarding Claim 19, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches wherein the metal oxide particles of the electrode may be Fe3O4 (i.e. magnetite) (Para. [0041], lines 12-15). 
Leddy et al. teaches permanent magnetic materials include iron and iron oxides (Para. [0096]) such as magnetite which is a superparamagnetic material (Para. [0103])  (i.e. a magnetic material), and thus it would be obvious that the electrode possesses a magnetic moment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-6, 8-16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. 15/466,425 in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016).
Pending Claim 1 of the copending application reads on pending claims 1-2 of the instant application, except for the aspect of the redox-active electrolyte. However, Lee et al. teaches these aspects (pg. 23677, section 1, para. 7).
Pending Claim 4 of the copending application reads on pending claims 5-6, 8-16 and 24 of the instant application, except for the aspect of the redox-active electrolyte. However, Lee et al. teaches these aspects (pg. 23677, section 1, paragraph 7; pg. 23678, section 3.1, para. 1).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. 
Applicant argues Hsieh only discloses metallic nanoparticles in the current collector and fails to teach or suggest the claimed electrode comprising faradaic nanoparticles
Examiner respectfully disagrees. Hsieh teaches the electrodes are made of carbonaceous material and metal oxide as described in El-Kady et al. (Para. [0077]). El-Kady et al. teaches faradaic materials to form capacitors (pg. 4233 Col. 2, lines 7-11) wherein the active material forming the electrodes is laser-scribed graphene and metal oxide, wherein nanostructured metal oxide is used (i.e. the electrodes comprises active material comprising a carbonaceous material and faradaic nanoparticles) (pg. 4234, Col. 1 lines 9-19 and Col. 2, lines 5-20). Thus, the electrode of the instant claim comprising faradaic nanoparticles is taught and the rejection is maintained. 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Applicant argues the amended claims are patentably distinct from claims 1-23 of copending Application No. 15/612,405
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729